Order, Supreme Court, New York County (Karen Smith, J.), entered October 31, 2007, which, inter alia, directed plaintiff to post an undertaking in the amount of $200,000, unanimously affirmed, without costs.
*534Based on the evidence presented at extensive hearings on the issue, the amount of the undertaking fixed by the court is “rationally related to defendants’ potential damages if the preliminary injunction later proves to have been unwarranted” (Kazdin v Putter, 177 AD2d 456, 457 [1991]; CPLR 6312 [b]). Concur—Tom, J.P., Mazzarelli, Williams and Sweeny, JJ.